Case 1:19-cr-10080-NMG Document 1085 Filed 04/17/20 Page 1 of 3

United States District Court
District of Massachusetts

 

United States of America,
Plaintiff,

Criminal Action No.
19-10080-NMG

Vv.
Sidoo et al,

Defendants.

ee et ee eee ee Se

 

MEMORANDUM & ORDER
GORTON, J.

In their motion to dismiss the indictment (Docket No. 971),
defendants contend that the government’s failure 1) to disclose
contemporaneous notes taken by Rick Singer and 2) to investigate
his assertions of investigatorial misconduct in those notes
warrant the extraordinary remedy of dismissal of the indictment.
The government rejoins that although counsel should have
produced Singer’s notes earlier, that mistake was neither
willful nor prejudicial and does not merit any such drastic
sanction.

During the course of their investigation of defendants, the
government offered Singer the opportunity to cooperate and
Singer agreed to a consensual wiretap of his phone.
Subsequently, he made rehearsed calls to the defendants designed

to elicit evidence for use in the government’s prosecution.

-l-
Case 1:19-cr-10080-NMG Document 1085 Filed 04/17/20 Page 2 of 3

Singer took notes after certain of those calls. In particular,
his notes from October 2, 2018, form the basis of defendants’
complaints of serious misconduct by “agents” of the government.

In those notes Singer describes a troubling conversation.
He indicates that an unidentified agent named “Liz” and other
unspecified “agents” aggressively pressured him and directly
instructed him to lie to elicit incriminating information from
potential defendants.

The government responds that it was unnecessary to
investigate those claims because there was “nothing to
investigate” and the agents knew his contentions were untrue.
Moreover, his notes were written before Singer had accepted
responsibility for obstructing the investigation and, in any
event, any alleged entrapment is an issue for trial.

The Court considers the allegations in Singer’s October
notes to be serious and disturbing. While government agents are
permitted to coach cooperating witnesses during the course of an
investigation, they are not permitted to suborn the commission

of a crime.
Case 1:19-cr-10080-NMG Document 1085 Filed 04/17/20 Page 3 of 3

The government is therefore directed to respond
specifically in its sur-reply to the allegations of
investigatorial misconduct on October 2, 2018. Defendants may
submit a response (no more than five pages) to the government’s

sur-reply on or before May 1, 2020.

So ordered.

Nathaniel M. Gofton
United States District Judge

Dated April 17, 2020
